After another had stolen the cotton, the defendant, knowing it to have been stolen, put a part of it in his bag, and helped the thief to carry it to a merchant, to sell it. The question is, whether that is receiving stolen goods? It is insisted that it is not, because the defendant did not intend to make them his own, or to derive any profit from them, but simply to aid the thief, as a friendly act.
It is said by a respectable writer that it is not necessary that he should act from motives of personal gain. If his object is to aid the thief, it is sufficient. 2 Bish. Cr. L. S. 1092. A pickpocket passes the thing stolen to one, and he to another and another in the crowd, who receive it to aid the thief; all are guilty. Guilty of the theft if there was preconcert; guilty of receiving stolen goods, knowing them to be stolen, if they only aided the thief after the act.
There is no error, this will be certified.
PER CURIAM.                              Judgment affirmed.